{¶ 16} I respectfully dissent. I would find the divorce decree language, i.e., "50% of the other parties' retirement accrued[,]" ambiguous. As a result, I would reverse the trial court's determination and remand this cause for further proceedings to determine the parties' intent.
 {¶ 17} Accordingly, I dissent. *Page 10 
 JUDGMENT ENTRY
It is ordered that the JUDGMENT IS AFFIRMED and that Appellant shall pay the costs.
The Court finds there were reasonable grounds for this appeal.
It is ordered that a special mandate issue out of this Court directing the Lawrence County Common Pleas Court to carry this judgment into execution.
Any stay previously granted by this Court is hereby terminated as of the date of this entry.
A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of the Rules of Appellate Procedure. Exceptions.
Abele, P.J.: Concurs in Judgment and Opinion. Kline, J.: Dissents with Attached Dissenting Opinion. *Page 1